Per Curiam.
Defendants proposed to construct apartment buildings in Bloomfield Township, Michigan, and negotiated with plaintiff to secure a loan to finance construction. Defendants agreed to pay plaintiff $6,400 for obtaining a commitment from a lender. After plaintiff secured a commitment from a lender, defendants refused to consummate the loan. Plaintiff brought suit for the contract price as the fair value of its services, and plaintiff recovered a judgment for $6,400. Defendants appeal.
An examination of the records and briefs discloses no prejudicial error.
Affirmed with costs to plaintiff.
McGregor, P, J., and Quinn and Letts, JJ., concurred.